Lee v Kent Hazzard Jaeger Wilson Fay & Conroy (2017 NY Slip Op 06900)





Lee v Kent Hazzard Jaeger Wilson Fay & Conroy


2017 NY Slip Op 06900


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Friedman, J.P., Manzanet-Daniels, Kapnick, Kern, Singh, JJ.


4565 26133/04

[*1]Philip Lee, et al., Plaintiffs-Appellants,
vKent Hazzard Jaeger Wilson Fay & Conroy also known as Kent Hazzard Jaeger Greer Wilson & Fay, et al., Defendants-Respondents, Gretchen Hazzard, etc., Defendant.


Meagher and Meagher, P.C., White Plains (Merryl F. Weiner of counsel), for appellants.
Ropers Majeski Kohn & Bentley, New York (Christopher B. Hitchcock of counsel), for respondents.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered September 23, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff was unable to demonstrate both that defendant attorneys' attempts to seek enforcement of the settlement agreement in the underlying proceeding and failure to obtain payment of the remaining amount due, execution of a collateral security agreement, and delivery of the corporate shares allegedly owned equally by the parties in that proceeding were the result of a departure from defendants' professional standard of care, and that the sale of the corporation's sole asset prior to payment or delivery of the shares to plaintiff was the "but for" cause of any damages (see Rudolf v Shayne, Dachs, Stanisci, Corker & Sauer, 8 NY3d 438, 442 [2007]). Defendants' failure to obtain the settling obligor's execution of a collateral security agreement is distinguishable from those cases relied upon by plaintiff in which the defendant attorneys failed to properly file executed security agreements (cf. S & D Petroleum Co. v Tamsett, 144 AD2d 849 [3rd Dept 1988]; Deb-Jo Constr. v Westphal, 210 AD2d 951 [4th Dept 1994]).
We have considered plaintiff's other contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK